Citation Nr: 1539497	
Decision Date: 09/15/15    Archive Date: 09/24/15

DOCKET NO.  11-12 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for lymphedema with cellulitis of the lower extremities, to include as secondary to the service-connected residuals of a left ankle fracture.

2.  Entitlement to service connection for onychomycosis.

3.  Entitlement to service connection for the residuals of a right ankle fracture.

4.  Entitlement to an initial evaluation in excess of 30 percent for depressive disorder, not otherwise specified.

5.  Entitlement to an initial evaluation in excess of 20 percent for the residuals of a left ankle fracture.

6.  Entitlement to a total disability rating due to individual unemployability.



REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

R. Connally, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had service from September 1982 to December 1982.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from decisions of the Regional Office (RO) in Huntington, West Virginia.  In June 2009, the RO granted entitlement to service connection for residual, fractured left ankle with pain and limitation of motion and assigned a 20 percent rating, effective October 31, 2008.  Simultaneously, the RO denied, in relevant part, service connection for lymphedema with cellulitis of lower extremities as secondary to residual, fractured left ankle, as well as onychomycosis as secondary to lymphedema, and residuals, fractured right ankle.  The Veteran's notice of disagreement was timely received.  In July 2010, the RO granted service connection for depressive disorder, effective April 12, 2010.  The Veteran timely appealed this decision in August 2010.  In March 2011, the RO increased the initial rating for depressive disorder to 30 percent and also issued a statement of the case for all of the Veteran's claims reflected on the title page of this decision.  The Veteran's substantive appeal was received in May 2011.  The Board notes that because the increase and assignment of a separate evaluation did not constitute a full grant of the benefits sought, the increased rating issue remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  The case was subsequently transferred to the RO in Denver, Colorado.

The Board previously considered this appeal in October 2013, and remanded these issues for a travel Board hearing.  In May 2015, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge (VLJ); a transcript of the hearing is associated with the claims file.  Thereafter, the case returned to the Board for further appellate review.

The issues of entitlement to service connection for onychomycosis, to include as secondary to lymphedema with cellulitis of the lower extremities and a total disability rating due to individual unemployability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Lymphedema of the lower extremities was not "noted" on entrance to service.

2.  The Veteran was diagnosed with lymphedema of the lower extremities during active service.  The evidence does not clearly and unmistakably show that this disease manifested prior to service.

3.  The Veteran has experienced symptoms associated with lymphedema of the lower extremities since service separation.

4.  The Veteran's lymphedema was incurred in service.

5.  The Veteran does not have a current right ankle fracture or residuals thereof.

6.  The Veteran's depressive disorder is manifested by depression, anxiety, chronic sleep impairment, mild memory loss, and a GAF score of 55.

7.  The Veteran's left ankle symptoms have been manifested at worst by flexion of 0 to 5 degrees, plantar flexion from 0 to 5 degrees-both with mild pain-and no ankylosis or impairment of the fibula and tibia.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for lymphedema with cellulitis of the lower extremities, to include as secondary to the service-connected residuals of a left ankle fracture have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).

2.  The criteria for entitlement to service connection for the residuals of a right ankle fracture have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310.

3.  The criteria for entitlement to an initial evaluation in excess of 30 percent for depressive disorder, not otherwise specified have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.130, Diagnostic Code (DC) 9434.

4.  The criteria for entitlement to an initial evaluation in excess of 20 percent for the residuals of a left ankle fracture have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5270-5274.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board acknowledges the Veteran's service to his country and is sympathetic to his medical conditions; however, the Board must apply the law as it exists.  See Owings v. Brown, 8 Vet. App. 17, 23 (1995) (providing that the Board must apply the law as it exists and is not permitted to award benefits based on sympathy for a particular appellant).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).  The Court has held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  See Gilbert, 1 Vet. App. at 53.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Service Connection, In General

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

Generally, lay evidence is competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007).  Lay evidence can be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Additionally, a lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg.  Id.  However, a lay person is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever).  See 38 C.F.R. § 3.159(a)(2).

A veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except (1) as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or (2) where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  See 38 U.S.C.A. §§ 1111, 1137; 38 C.F.R. § 3.304(b).  Only such conditions as recorded in examination reports are to be considered as "noted," and a history of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions, but will be considered together with all other material evidence in determinations as to inception.  See 38 C.F.R. § 3.304(b); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1995).

Where the injury or disease at issue is noted at the time of the examination, acceptance, and enrollment for service, it is characterized as pre-existing and will be considered to have been aggravated by active military service where there is an increase in disability during such service.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  The presumption of aggravation is rebutted when VA shows by clear and unmistakable evidence that the pre-existing injury or disease underwent an increase in severity due to the natural progress of the disease during wartime service or peacetime service after December 31, 1946.  Id.; see also Wagner v. Principi, 370 F.3d 1089, 1094-96 (Fed. Cir. 2004).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  Temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

Where the disease or injury at issue is not noted at the time of the examination, acceptance, and enrollment for service, the Veteran is presumed to have been in sound condition.  See 38 U.S.C.A. §§ 1111, 1137; 38 C.F.R. § 3.304(b).  The presumption of soundness is rebutted when VA shows by clear and unmistakable evidence (1) that the injury or disease existed prior to service and (2) that pre-existing injury or disease was not aggravated by service.  Id.; see also VAOPGCPREC 3-2003 (July 16, 2003).

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  A claim for secondary service connection requires competent medical evidence linking the asserted secondary disorder to a service-connected disability.  See Velez v. West, 11 Vet. App. 148, 158 (1998); Wallin v. West, 11 Vet. App. 509, 512 (1998).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated on a secondary basis for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Service Connection for Lymphedema of the Lower Extremities

The Veteran contends that he developed lymphedema with cellulitis of the lower extremities during service and that he has continued to experience symptoms associated with this condition since service separation.

Lymphedema is a "chronic unilateral or bilateral edema of the limbs due to accumulation of interstitial fluid as a result of stasis of lymph, secondary to obstruction of lymph vessels or disorders of lymph nodes."  See Dorland's Illustration Medical Dictionary, p. 1084 (32nd ed., 2012).  Lymphedema praecox is a "primary lymphedema of the lower limbs beginning at or near puberty..."  Id.

However, a hereditary disease does not always rebut the presumption of soundness, and service connection may be granted for hereditary diseases that either first manifest themselves during service or which preexisted service and progress at an abnormally high rate during service.  VAOPGCPREC 67-90 (July 18, 1990).  "The mere genetic or other familial predisposition to develop the symptoms . . . does not constitute having the disease.  Only when symptomatology and/or pathology exist can [the claimant] be said to have developed the disease."  Id. at p.2.

On VA examination in February 2009, the Veteran stated that he injured his legs during service in 1982.  Based on the Veteran's age at entry to service, he was approximately 18 years old at this time.  He said that he injured his legs when he fell down a tower "where he felt like he broke both of his ankles."  The examiner reviewed the Veteran's service records and did find treatment for a left lower fibula fracture.  However, there were no records of a right ankle fracture found.  The Veteran said that he now has chronic pain in his lower extremities, "which he presumes to be from stress fractures."  He is unable to do any type of recreation, sports or physical labor because of this lower extremities disability.  The Veteran also stated that chronic cellulitis and infections have occurred ever since he developed this lymphedema disability while in service.  The examiner opined that the Veteran had chronic venous insufficiency prior to the leg trauma he incurred.  The examiner based this opinion on "some of his medical records stating [the Veteran] has had chronic swelling as far back to when [he] was 19 [years old]."  The examiner concluded that the Veteran "most likely has chronic venous insufficiency and not chronic lymphedema."

The Veteran received another VA examination in November 2010.  The examiner diagnosed the Veteran with primary (hereditary) lymphedema of both lower extremities EPTE, stage 2, with complications of venous insufficiency and frequent cellulitis.  The examiner stated that the Veteran "would be considered unemployable because of this lymphedema praecox."  The Board notes that the examiner continued the "EPTE" language based on the Veteran's medical evaluation board findings, and did not make a separate finding based on his own review and opinion.  However, this examiner cited to medical literature from May 2010 regarding lymphedema etiology as part of his opinion.  He also acknowledged that the Veteran has had complications of chronic venous insufficiency and frequent cellulitis since service.  The Board finds this medical opinion more probative than the February 2009 examiner's opinion because it cites to relevant medical literature and takes into account the Veteran's other medical issues like chronic venous insufficiency and cellulitis as a part of his chronic lymphedema diagnosis.

While the Veteran's medical evaluation board proceedings diagnosed him with chronic lymphedema of the lower extremities that existed prior to service entry (EPTE), the Veteran's actual service entrance examination does not contain any information regarding a diagnosis for this disease.  See Crowe v. Brown, 7 Vet. App. 238 (1994) (supporting medical evidence is needed to establish the presence of a preexisting condition).  Moreover, service treatment records show, as the November 2010 examiner also acknowledged, that the Veteran developed this disability during service.  As a result, the evidence does not show that the Veteran clearly and unmistakably developed or was diagnosed with chronic lymphedema of the lower extremities prior to service.  See Cotant v. Principi, 17 Vet. App. 116, 131 (2003) (clear and unmistakable evidence is an onerous evidentiary standard, requiring that the preexistence of a condition be undebatable).  

Based on the foregoing, and resolving any reasonable doubt in the Veteran's favor, the Board finds the evidence is in equipoise and that service connection for lymphedema with cellulitis of the lower extremities is warranted.

Service Connection for Residuals, Right Ankle Fracture

The Veteran contends that he presently suffers from residuals of a right ankle fracture he incurred during service.  Service records do not contain any entries for treatment of a right ankle disability.  VA examiners also mention that there is no evidence of right ankle treatment during the Veteran's period of service.  Imaging results from the February 2009 VA examination do not show any evidence of a fracture or dislocation of the right tibia, fibular, or ankle.  The November 2010 examiner also reported that there are no records of a right ankle fracture.  The Board notes that there are no other treatment records for a right ankle condition that has been attributed to service.

A necessary element for establishing entitlement to service connection is the existence of a current disability; it is the cornerstone of a claim for VA disability compensation.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997).  For VA purposes, a current disability exists when a claimant has a disability at the time a claim is filed or at some point during the pendency of that claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  At no time during the appellate period has the Veteran been shown to have a right ankle fracture or residuals thereof.

After a full review of the record, the Board finds that the weight of the evidence demonstrates that the Veteran does not have residuals of a right ankle fracture for the reasons discussed above.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Ratings, In General

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. § 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Where, as here, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Additionally, the evaluation of the same disability under several Diagnostic Codes, known as pyramiding, must be avoided.  Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The Board has reviewed all the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the current appeal.

Rating for Depressive Disorder

The Veteran asserts that a higher initial rating is warranted for his service-connected major depressive disorder (currently 30 percent, effective April 12, 2010).  The Veteran's mental disorder is rated under Diagnostic Code (DC) 9434.  See 38 C.F.R. § 4.130.

Major depressive disorder is evaluated under the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130, DC 9400.  Under this General Rating Formula, a 30 percent evaluation is provided for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130.

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

Finally, a total, or 100 percent, evaluation is awarded on evidence of total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The VA Secretary, acting within his authority to "adopt and apply a schedule of ratings," chose to create one general rating formula for mental disorders.  38 U.S.C. § 1155; see 38 U.S.C. § 501; 38 C.F.R. § 4.130.  By establishing one general formula to be used in rating more than 30 mental disorders, there can be no doubt that the Secretary anticipated that any list of symptoms justifying a particular rating would in many situations be either under- or over-inclusive.  The Secretary's use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  Mauerhan v. Principi, 16 Vet. App. 436, 443 (2002) (holding that "the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, the rating specialist is to consider all symptoms of a claimant's condition that affect the level of occupational and social impairment").

In evaluating the Veteran's level of disability, the Board has considered the Global Assessment of Functioning (GAF) scores as one component of the overall disability picture.  GAF is a scale used by mental health professional and reflects psychological, social, and occupational functioning on a hypothetical continuum of mental health illness and is relevant in evaluating mental disability.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  The GAF score is only part of the evaluation of symptoms of PTSD.  A Board decision will consider all the evidence as to the extent of the disability including the GAF score.  GAF scores do not equate to specific levels of evaluation under the schedular criteria.

GAF scores between 70 and 61 reflect some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and with some meaningful relationships.  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).  Scores in the 51 to 60 range indicate moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers.  Id.  GAF scores from 50 to 41 indicate serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score between 40 and 31 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  Id.

The Board finds that throughout the period on appeal, the Veteran's depressive disorder has not met the criteria for a rating in excess of 30 percent.  VA examinations reflect that the Veteran's depressive disorder symptomatology includes depression, anxiety, chronic sleep impairment, and mild memory loss.  His GAF score for this period was 55. 

On VA examination in July 2010, the Veteran endorsed a depressed mood.  Psychomotor examination showed that the Veteran were oriented to the person, place and time with an intact attention.  His thought process and content were unremarkable with no delusions or hallucinations and his judgment was intact.  He reported mild insomnia with restless sleep.  The examiner noted that the Veteran did not have obsessive or ritualistic behaviors, panic attacks, thoughts of self-harm or harm to others.  He reported sadness most days with mildly decreased interest and fatigue.  The Veteran also had a mild decrease in concentration; however, his memory was normal.  The examiner diagnosed depressive disorder, secondary to the Veteran's residuals of a left ankle fracture.  The examiner assigned a GAF score of 55, and commented that the Veteran's symptoms of depression are moderate with moderate impairment in social and occupational functioning.

The Veteran received another VA examination in November 2010.  The examiner noted that there was no significant change in symptoms since his last examination and assigned a GAF score of 55.  The examiner opined that the Veteran's depression is moderately severe with moderate impairment in social and occupational functioning, but does not preclude sedentary or physical employment.

In May 2015, the Veteran testified at a Board hearing before the undersigned.  He testified to experiencing symptoms of depression, lack of motivation and inability to concentrate for long periods of time.  The Veteran endorsed crying spells and anger due to his feelings of depression.  He described symptoms of irritability and isolation from others besides his wife and children.  He also stated that the medications he takes cause him to always be dizzy and tired.  The Veteran is competent to report symptomatology relating to his depressive disorder because this requires only personal knowledge as it comes to him through his senses.  See Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, competent to identify a specific level of disability relating such to the appropriate DCs.

The Veteran does not meet the criteria for a rating in excess of 30 percent because his depressive disorder symptoms have not risen to the level of occupational and social impairment with reduced reliability and productivity.  The Board has also considered whether additional Diagnostic Codes are applicable.  The evidence of record indicates that the Veteran's service-connected disability was primarily manifested by occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform tasks due to symptoms of depression, anxiety, chronic sleep impairment, and mild memory loss.  There is no medical or lay evidence of mental health symptoms that would not result in the prohibition of pyramiding other Diagnostic Codes.  Furthermore, the Veteran's depressive disorder symptoms are clearly accounted for in the 30 percent rating pursuant to DC 9434.  Thus, DC 9201 to 9433 and 9435 to 9521 are not for application.

The Board concludes that the medical findings on examination are of greater probative value than the Veteran's allegations regarding the severity of his depressive disorder.  Accordingly, the Board concludes that the Veteran's depressive disorder has been 30 percent disabling, and no higher, for the period on appeal.  All evidence has been considered and there is no doubt to be resolved.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).



Rating for Residuals of Left Ankle Fracture

The Veteran asserts that a higher initial rating is warranted for his service-connected residuals of a left ankle fracture with pain and limitation of motion (currently 20 percent, effective October 31, 2008).  The Veteran's left ankle disability is rated under Diagnostic Code 5099-5010.  See 38 C.F.R. § 4.71a.

Hyphenated Diagnostic Codes are used when a rating under one Diagnostic Code requires use of an additional Diagnostic Code to identify the basis for the evaluation assigned.  See 38 C.F.R. § 4.27.  An unlisted disease, injury, or residual condition is rated by analogy with the first two digits selected from that part of the schedule most closely identifying the part, or system, of the body involved; the last 2 digits will be "99" for all unlisted conditions.  See 38 C.F.R. § 4.27.

DC 5010 applies to traumatic arthritis and provides that such is evaluated under the criteria for 38 C.F.R. § 4.71a, DC 5003, which provides that degenerative arthritis is to be rated on the basis of limitation of motion of the affected joint under the appropriate diagnostic code for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic code, a rating of 10 percent is for application for each such major joint group or minor joint group affected by limitation of motion.  In the absence of limitation of motion, a 20 percent evaluation is provided where there is X-ray evidence of involvement of two or more major joints, or two of more minor joint groups with occasional incapacitating exacerbations.  A 10 percent evaluation is provided where there is X-ray evidence of involvement of two or more major joints, or two of more minor joint groups without exacerbations.

After a full review of the record, and as discussed below, the Board concludes that an initial rating in excess of 20 percent for residuals of a left ankle fracture with pain and limitation of motion is not warranted.  

On VA examination in February 2009, the Veteran endorsed the current inability to bear weight on his ankles or his legs due to pain.  He stated that flare-ups occur one to two times per week.  On physical examination, range of motion testing revealed 0 to 5 degrees with mild pain and plantar flexion from 0 to 5 degrees with mild pain.  The Veteran was unable to move his left ankle joint after repetitive motion testing.  Imaging test results of the left ankle showed a minor abnormality of diffuse soft tissue swelling and the left tibia and fibular showed a minor periarticular osteophyte formation at the medial joint compartment of the left knee.  There was no finding of ankylosis made during this examination.

The Veteran received another VA examination in November 2010.  Physical examination for active range of motion testing in the left ankle revealed 0 to 10 degrees of dorsiflexion and 0 to 20 degrees of plantar flexion, all with pain on movement.  There was no finding of ankylosis made at this time.

The Veteran does not meet the DC 5010 criteria for a higher rating because he is already in receipt of the maximum rating available under this Diagnostic Code.  The Board has also considered whether higher or separate Diagnostic Codes are applicable.  However, the evidence does not show that the Veteran has ankylosis or malunion of the tibia and fibula with marked knee or ankle disability.  As a result, he is not eligible to receive a higher rating under any other Diagnostic Code pertaining to this disability.  Therefore, higher or separate ratings under other Diagnostic Codes are not warranted.  See 38 C.F.R. § 4.71a, DCs 5000-5002, 5004-5009, and 5011-5274.  

Based on the foregoing, the Board concludes that the Veteran's left ankle disability has been no more than 20 percent disabling for the period on appeal.  All evidence has been considered and there is no doubt to be resolved.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Extraschedular Consideration

The Board has also considered whether referral for an extraschedular rating is warranted for his service-connected disabilities.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Id. at 115.

Here, the schedular rating criteria used to rate the Veteran's service-connected disabilities above, reasonably describe and assess the Veteran's disability level and symptomatology.  The major depressive disorder criteria rate the disability on the basis of manifested symptoms related to mental health; thus, the demonstrated manifestations specifically associated with his service-connected depressive disorder - namely depression, anxiety, chronic sleep impairment, and mild memory loss - are contemplated by the provisions of the rating schedule.  The left ankle criteria rate the disability on the basis of range of motion and pain due to arthritis; thus, the demonstrated manifestations specifically associated with his service-connected residuals of a left ankle fracture - namely limited range of motion and pain due to arthritis - are contemplated by the provisions of the rating schedule.   As the Veteran's disability picture for the entire appeal period is contemplated by the rating schedule, the assigned schedular evaluation is adequate.  Additionally, he has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  For these reasons, the Board finds that the schedular rating criteria is adequate to rate the Veteran's disabilities, and referral for consideration of an extra-schedular evaluation is not warranted.

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  The Veteran's appeal, in part, arises from an appeal of the initial evaluation following the grant of service connection for depressive disorder and residuals of a left ankle fracture.  Once service connection is granted, the claim is substantiated, and additional notice is not required.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims.  Based on the foregoing, adequate notice was provided to the Veteran prior to the transfer and certification of this case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and no further notice is needed under VCAA.

VCAA notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The RO provided a letter to the Veteran in November 2008, prior to the initial adjudication of the service connection claim for residuals of a right ankle fracture, which is on appeal.  The letter notified the Veteran of what information and evidence must be submitted to substantiate the claim, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claim to the RO.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). 

The notice requirements of the VCAA apply to all elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  The Veteran was provided with such notice by the November 2008 letter, including the type of evidence necessary to establish a disability rating and effective dates.

Next, VA has a duty to assist a veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").  Here, service records have been obtained as have records of VA and private treatment.  Based on the foregoing, the Board finds that VA has met its duty to assist with regard to records development.

The Veteran was afforded VA examinations in February 2009 and November 2010 with respect to his service connection claims for residuals of a right ankle fracture and lymphedema with cellulitis of the lower extremities as well as his initial rating claim for residuals of a left ankle fracture.  He also received VA examinations for his initial rating claim for depressive disorder in July and November of 2010.  During those examinations, the VA examiners conducted physical examinations of the Veteran with diagnostic testing, were provided the claims file for review, took down the Veteran's history, considered the lay evidence presented, laid factual foundations for the conclusions reached, and reached conclusions and offered opinions based on history and examinations that are consistent with the record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met regarding the matters on appeal.  38 C.F.R. § 3.159(c)(4); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in May 2015.  In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) essentially requires that any Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above regulation.  23 Vet. App. 488 (2010).  These requirements consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Id.  During the hearing, the Veterans Law Judge sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  Moreover, the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  The actions by the undersigned satisfy the obligations imposed by 38 C.F.R. § 3.103.

All necessary development has been accomplished; therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In addition to the evidence discussed above, the Veteran's statements in support of the claim are also of record.  The Board has carefully considered such statements, and concludes that no available outstanding evidence has been identified.  Additionally, the Board has reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  For these reasons, the Board finds that the duties to notify and assist the Veteran in the development of this claim have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

As noted in the Introduction, the Board previously remanded this claim in October 2013.  The Board instructed the AOJ to schedule the Veteran for a travel Board hearing.  The Veteran had his Board hearing in May 2015, and the case returned to the Board thereafter for adjudication.  As a result, the Board finds substantial compliance with its previous remand instructions, and has properly continued with the foregoing decision.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).



ORDER

Entitlement to service connection for lymphedema with cellulitis of the lower extremities, to include as secondary to the service-connected residuals of a left ankle fracture is granted.

Entitlement to service connection for the residuals of a right ankle fracture is denied.

Entitlement to an initial evaluation in excess of 30 percent for depressive disorder, not otherwise specified is denied.

Entitlement to an initial evaluation in excess of 20 percent for the residuals of a left ankle fracture is denied.


REMAND

Unfortunately, the Veteran's service connection claims for onychomycosis and a total disability rating due to individual unemployability must be remanded for further development.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

The Veteran asserts that he developed onychomycosis of the lower extremities as a result of his chronic lymphedema.  On VA examination in February 2009, the examiner diagnosed chronic onychomycosis of the bilateral feet.  However, the examiner opined that this was "not caused by or resulted or aggravated by his chronic lower extremity edema," because there was no documentation of fungal infections of his feet shown in service treatment records.  The Board finds that a medical opinion based solely on the absence of documentation in the record is inadequate.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Without a medical opinion that clearly addresses the relevant facts and medical science, the Board is left to rely on its own lay opinion, which it is forbidden from doing.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that the Board may only consider independent medical evidence and may not substitute its own medical opinion.).  Stefl v. Nicholson, 21 Vet.  App. 120, 124 (2007).

Accordingly, this matter is REMANDED for the following action:

1.  An addendum opinion should be obtained to clarify as to whether the Veteran's onychomycosis is secondary to his chronic lymphedema with cellulitis of the lower extremities.  All indicated tests and studies are to be performed.  Prior to providing the opinion, the claims folder must be made available for review of the case.  A notation to the effect that this record review took place should be included in the opinion.

a)  The examiner should address whether any current diagnosis of onychomycosis is at least as likely as not (i.e., probability of 50 percent) related to his military service, to include secondary (either caused or aggravated) to chronic lymphedema with cellulitis of the lower extremities.

b)  The examiner should also comment on the prior finding that chronic lymphedema with cellulitis of the lower extremities was related to service, and the relationship of onychomycosis to chronic lymphedema with cellulitis of the lower extremities.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but that the medical evidence for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  All opinions are to be accompanied by a rationale consistent with the evidence of record.  If the requested medical opinion cannot be given, the examiner should state the reason(s) why.

2.  Obtain a VA medical opinion to address the functional impact of service-connected disabilities on the Veteran's ability to obtain or maintain employment.  

3.  After completing all indicated development, readjudicate the claims for service connection for onychomycosis and a total disability rating for individual unemployability in light of all the evidence of record.  If the benefits sought on appeal remain denied, a supplemental statement of the case should be furnished to the Veteran, and he should be afforded a reasonable opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


